ON MOTION TO DISMISS
ELLIS, Judge.
Plaintiff asks that we dismiss defendant’s appeal, alleging that the costs of court and of preparing the record on appeal were not timely paid by defendant as required by Article 2126 of the Code of Civil Procedure. An affidavit of the Clerk of the 18th Judicial District Court in support of the allegation is attached to the motion. It also appears that the record was timely lodged in this court and our filing fee was timely paid.
The question of payment of the costs below becomes moot when the record is lodged and fees paid on or prior to the *690return date. Downey v. Bellue, 178 So.2d 778 (La.App. 1 Cir. 1965). Plaintiff’s argument to the contrary is without merit.
The motion to dismiss is denied, at plaintiff’s cost.
Motion denied.